PER CURIAM.
 We affirm in open court the injunction granted by Judge Levet. The appeal from the other parts of the order is dismissed. Reeve Music Co., Inc. v. Crest Records, Inc., 2 Cir., 1960, 285 F.2d 546. As an aftermath of H. M. Kolbe Co., Inc. v. Armgus Textile Company, 2 Cir., 1963, 315 F.2d 70, 99 A.L.R.2d 390, Happy Cottons, Inc., the unsuccessful appellant in that case, became inactive and without assets to satisfy the judgment against it. Accordingly, this new action was brought against Gustave Shaff who is alleged to have been the guiding spirit and the “active, conscious force” behind the infringement by Happy Cottons, Inc. While various contentions of a more or less technical nature are advanced in favor of reversal of the summary judgment granted against appellant, we do not find any of them persuasive. As the order is plainly interlocutory our affirmance is limited to the injunction provisions of the order.